MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Dec 29 2015, 8:57 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael R. Fisher                                       Gregory F. Zoeller
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Karl M. Scharnberg
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

John Taylor,                                            December 29, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1504-CR-151
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Mark Stoner,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        49G06-1311-FA-75100



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 1 of 9
                               Case Summary and Issues
[1]   Following a bench trial, John Taylor was convicted of murder and Class C

      felony robbery. He raises two issues for review, which we restate as: (1)

      whether the State presented sufficient evidence to rebut his claim of self-

      defense; and (2) whether the State presented sufficient evidence to support his

      conviction for robbery. Concluding the State presented sufficient evidence to

      rebut Taylor’s claim of self-defense and to support his conviction for robbery,

      we affirm Taylor’s convictions.



                            Facts and Procedural History
[2]   For several months prior to November 2013, Taylor stayed with his cousin,

      Barbara Evbagharu, at her apartment in Indianapolis. Evbagharu permitted

      Taylor to stay on her couch, and he resided there intermittently. In early

      November 2013, Evbagharu also permitted Taylor’s stepfather, Charles Wade,

      to stay at her apartment. On the evening of November 15, 2013, Evbagharu,

      Wade, and Taylor invited LeeAdrian Rutland to the apartment in order to buy

      crack cocaine from him. The exchange was completed, Rutland departed, and

      Wade, Taylor, and Evbagharu smoked the crack cocaine. After they finished

      smoking crack, Evbagharu departed, leaving Wade and Taylor alone in the

      apartment.


[3]   Around 11 p.m. that evening, Rutland picked up his brother from work, and

      they drove back to Evbagharu’s apartment to sell more crack cocaine to Taylor


      Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 2 of 9
      and Wade. When Rutland entered the apartment, Wade spoke with Rutland

      while Taylor waited in Evbagharu’s bedroom. A few moments later, a fight

      ensued between Wade and Rutland. Taylor then emerged from the bedroom,

      saw Wade on top of Rutland with Rutland’s arms pinned, and began to assist

      Wade. Taylor stabbed Rutland in the leg with a knife, choked him, beat him

      with his fists, and pummeled him in the head with a crystal ashtray. Taylor

      struck Rutland so hard with the ashtray that it broke and cut Taylor’s hands.

      With Rutland unconscious, Wade and Taylor rifled through Rutland’s pockets

      and removed a bag of crack cocaine, money, and a cell phone. Wade then

      wrapped a black cord around Rutland’s neck and hands. Initially, Taylor and

      Wade planned to steal Rutland’s car for their getaway, but when they went

      outside, they saw Rutland’s brother waiting in the car so they fled on foot.

      Wade then sold Rutland’s cell phone at a pawn shop, planning to use the

      proceeds to buy bus tickets to Louisville, Kentucky. However, once they had

      the money, the men instead bought more crack cocaine and smoked again. The

      men slept in an abandoned apartment building until the next morning when

      Wade called his brother to give them a ride to Louisville.


[4]   After Evbagharu’s neighbors reported a possible altercation, officers from the

      Indianapolis Metropolitan Police Department (“IMPD”) were dispatched to

      Evbagharu’s apartment. When Officer Michael Harman arrived at the scene,

      he heard heavy, labored breathing from inside the apartment and observed

      blood on the doorknob. Officer Harman kicked in the door and found Rutland




      Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 3 of 9
      lying on the floor of the apartment, unresponsive and bleeding. Rutland was

      transported to Eskenazi Hospital where he died on December 4, 2013.


[5]   On November 19, 2013, Taylor returned to Indianapolis and turned himself in

      to the police. Taylor spoke with IMPD Detective John Green. In that

      interview, Taylor admitted stabbing Rutland in the leg, choking him, and

      striking him in the head with an astray. Taylor also told Detective Green that

      Wade took a bag of crack cocaine and a cell phone from Rutland. He stated

      that he and Wade consumed the cocaine and then used the money gained from

      pawning the cell phone to buy more cocaine.


[6]   The State initially charged Taylor with attempted murder and robbery, both

      Class A felonies. Following Rutland’s death, the State amended the charging

      information to add an additional count of murder. Taylor chose to waive his

      right to a jury trial, and a bench trial began on March 2, 2015. At trial, Taylor

      testified to his version of the events and claimed he acted in self-defense.

      Taylor testified that after smoking crack cocaine with Wade and Evbagharu, he

      went into Evbagharu’s bedroom, began drinking alcohol, and passed out.

      Taylor claimed he awoke to the sounds of two people fighting in the front room

      of the apartment and acted to help Wade. Taylor testified that when he entered

      the room, Wade was on top of Rutland and Wade said, “Help me . . . . He’s

      reaching for something.” Transcript at 313. Because Rutland was a drug

      dealer, Taylor assumed it was a gun. However, the police found no weapons

      on Rutland, and Taylor admitted that he had never seen Rutland with a

      weapon.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 4 of 9
[7]   At trial, the State entered Rutland’s cell phone into evidence, which the IMPD

      recovered from a local pawn shop. The State also presented the testimony of

      Dr. Joy Carter, Chief Forensic Pathologist for the Marion County Coroner’s

      Office. Dr. Carter testified Rutland sustained multiple sharp force injuries to

      his legs, thighs, left ankle, right flank, and arms; contusions and abrasions to his

      neck; gaping lacerations and tears to his scalp; extensive bruising and swelling

      to his face; and lacerations on his right and left hands. Dr. Carter testified that

      the wounds on Rutland’s hands were consistent with defensive movements, and

      that Rutland sustained at least four separate impact sites of blunt force trauma

      to the head. She ruled the cause of Rutland’s death to be complications from

      multiple blunt traumatic injuries to the head.


[8]   The State also presented the testimony of Jeremy Bullock, a prisoner in the

      Marion County Jail at the same time as Taylor. Bullock testified that he and

      Taylor discussed Taylor’s situation, and Taylor stated he and his stepfather

      intended to rob Rutland, but the situation “got out of hand.” Id. at 215. Taylor

      was supposed to wait in the bedroom, and once Wade determined that Rutland

      had a “significant amount of drugs,” Wade would instigate a fight and Taylor

      would emerge from the back bedroom to help him.1 Id. at 216.




      1
       We note that the trial court expressed its general skepticism of jailhouse testimony and reached its verdict
      entirely independent of Bullock’s testimony. The trial court considered Bullock’s testimony corroborating
      evidence that was not critical to the verdict.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015             Page 5 of 9
[9]    The trial court found Taylor guilty of murder and Class C felony robbery.

       Taylor was sentenced to fifty years for murder and eight years for robbery. The

       trial court ordered the sentences to run concurrently.



                                 Discussion and Decision
                                    I.       Standard of Review
[10]   When reviewing the sufficiency of the evidence to support a conviction, we

       consider only the probative evidence and reasonable inferences supporting the

       verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess the

       credibility of witnesses or reweigh evidence. Id. We will affirm the conviction

       unless “no reasonable fact-finder could find the elements of the crime proven

       beyond a reasonable doubt.” Id. at 146-47 (citation omitted). “The evidence is

       sufficient if an inference may reasonably be drawn from it to support the

       verdict.” Id. at 147 (citation and alteration omitted).


                                            II. Self-Defense
[11]   At trial, Taylor claimed that he acted in self-defense, and on appeal, he argues

       that the State failed to present sufficient evidence to rebut that claim. A

       challenge to the sufficiency of the evidence to rebut a claim of self-defense is

       reviewed using the same standard as for any claim of insufficient evidence.

       Carroll v. State, 744 N.E.2d 432, 433 (Ind. 2001). Self-defense is a legal

       justification for an otherwise criminal act. Miller v. State, 720 N.E.2d 696, 699

       (Ind. 1999). Under Indiana law, a person is justified in using deadly force and


       Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 6 of 9
       does not have a duty to retreat “if the person reasonably believes that that force

       is necessary to prevent serious bodily injury to the person or a third person

       . . . .” Ind. Code § 35-41-3-2(c). In order to prevail on a claim of self-defense,

       Taylor must show: (1) he was in a place where he had a right to be; (2) he did

       not provoke, instigate, or participate willingly in the violence; and (3) he had a

       reasonable fear of death or great bodily harm to himself or Wade. Wilcher v.

       State, 771 N.E.2d 113, 116 (Ind. Ct. App. 2002), trans. denied. Once a defendant

       claims self-defense, the State bears the burden of disproving at least one of these

       elements beyond a reasonable doubt to overcome the defendant’s claim. Miller,
720 N.E.2d at 700. The State may meet its burden by directly rebutting the

       defense, by affirmatively showing the defendant did not act in self-defense, or

       by relying upon the sufficiency of the evidence in its case-in-chief. Id. Whether

       the State has met its burden is a question of fact for the fact-finder. Id.


[12]   We agree with the trial court that the State has negated at least one element of

       Taylor’s self-defense claim—that Taylor had a reasonable fear of death or great

       bodily harm to himself or Wade. The evidence favorable to the judgment,

       including Taylor’s own testimony, shows that when Taylor emerged from the

       bedroom, Wade had Rutland pinned to the ground. Moreover, the only

       evidence to support Taylor’s claim that he feared Rutland was reaching for a

       gun is his own self-serving testimony, which the trial court is not required to

       believe. See Fitzgerald v. State, 26 N.E.3d 105, 110 (Ind. Ct. App. 2015). No gun

       was recovered by the IMPD, and Taylor testified that he never saw, or knew,

       Rutland to carry a gun. Furthermore, no evidence was presented of any injuries


       Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 7 of 9
       or bodily harm to Wade; nor was there any serious bodily injury to Taylor.

       Thus, the trial court could reasonably infer that the State proved Taylor’s fear of

       death or serious bodily injury was not reasonable.


[13]   Even if Taylor was entitled to use self-defense, the amount of force used was

       out of proportion to the requirements of the situation. See Geralds v. State, 647
N.E.2d 369, 373 (Ind. Ct. App. 1995) (“[T]he force used must be proportionate

       to the requirements of the situation. Where a person has used more force than

       is reasonably necessary . . . the right of self-defense is extinguished . . . .”)

       (citation omitted), trans. denied. We have previously held the extent and

       severity of the victim’s injuries are relevant in determining whether the degree

       of force exerted by the defendant was reasonable. Martin v. State, 784 N.E.2d
997, 1006 (Ind. Ct. App. 2003). Here, the State’s medical evidence showed that

       Rutland, while being held down by Wade, sustained injuries on almost every

       part of his body, including his legs, ankles, arms, hands, neck, and head.

       Although Taylor testified he only struck Rutland with the ashtray one time, the

       medical evidence shows Rutland suffered at least four blunt force impacts to the

       head. Due to the nature and extent of Rutland’s injuries, the trial court could

       have reasonably concluded Taylor’s use of force against Rutland was not

       reasonable.


[14]   For all of these reasons, we conclude the State presented sufficient evidence to

       rebut Taylor’s claim of self-defense. His argument to the contrary is simply a

       request for us to reweigh the evidence and reassess the credibility of the

       witnesses, which we will not do. See Drane, 867 N.E.2d at 146.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 8 of 9
                                              III. Robbery
[15]   Taylor also contends there was not sufficient evidence to support his conviction

       for robbery “[b]ecause the evidence is not sufficient to disprove self-defense

       [and] there was no proof of force beyond that exerted in defense of another.”

       Brief of Appellant at 13. However, we have already determined the State

       rebutted Taylor’s claim of self-defense. To convict Taylor of robbery as a Class

       C felony, the State must have proved beyond a reasonable doubt that Taylor:

       (1) knowingly or intentionally; (2) took property from another person or from

       the presence of another person; (3) by using or threatening the use of force on

       any person or by putting any person in fear. Ind. Code § 35-42-5-1 (1984).

       Here, the State presented evidence that immediately after Taylor beat Rutland

       until he lost consciousness, Taylor and Wade rifled through Rutland’s pockets

       and took a bag of crack cocaine, money, and a cell phone. This is sufficient

       evidence to show Taylor knowingly took property from Rutland by using force.



                                               Conclusion
[16]   The evidence presented at trial was sufficient to support Taylor’s conviction for

       robbery and to rebut his claim of self-defense. Taylor’s convictions are

       therefore affirmed.


[17]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1504-CR-151 | December 29, 2015   Page 9 of 9